UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LORENZO DOMINGUEZ CARBALLO,

                             Petitioner,
                                                               ORDER
             v.
                                                         20 Civ. 2888 (PGG)
THOMAS DECKER, in his official capacity
as Field Office Director, New York City Field
Office, U.S. Immigration & Customs
Enforcement; CHAD WOLF, in his official
capacity as Acting Secretary, U.S.
Department of Homeland Security;
WILLIAM P. BARR, in his official capacity
as Attorney General, U.S. Department of
Justice; and RONALD P. EDWARDS, in his
official capacity as Director, Hudson County
Correctional Facility,

                             Respondents.


PAUL G. GARDEPHE, U.S.D.J.:

              Respondents are hereby ORDERED to respond to the petition by April 14, 2020.

Dated: New York, New York
       April 9, 2020
